Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/913,243 filed on 26 June 2020. The response filed 21 December 2021 amends claims 1-6, 10-15, and 18-20, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Response to Arguments
Independent Claims 1, 10, and 18
On pages 13-21 of the response filed 21 December 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 29 September 2021 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 13-21, Applicant argues that Duda system fails to teach or suggest “translating, by the network device, the first configuration management message from the first data format to a Common Network Data (CND) model format to produce a first translated message, wherein the first translated message, in the CND model format, comprises a first graph further comprising nodes, edges, and properties that identify and inter-relate multiple configuration parameters of the first network element.” Applicant argues that Duda does not disclose any disclosure that describes how the “common 

Dependent Claims 2-9, 11-17, 19, and 20
On pages 21-24 of the response filed 21 December 2021, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 29 September 2021 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0274763 A1 to Duda and US Patent 10,735,270 B1 to Whipple et al.
Regarding Claim 1, Duda discloses a method, comprising:  	receiving, by a network device, a first configuration management message from a first network element (FIG. 1A, 0045, and 0048 provides for receiving, by management system 104, network device state information/NDSI from a first network device 106 A), wherein the first configuration management message has a first data format (0023-0024, 0056, and 0064 provides for wherein the NDSI has a Vendor A-specific format);  	translating, by the network device, the first configuration management message from the first data format to a Common Network Data (CND) model format to produce a first translated message (FIG. 1B, 0056, and 0058 provides for translating, by translator 126 of the management system 104, NDSI from the Vendor A-specific format to produce a common NDSI format); and 	storing the first translated message in a first data structure, that corresponds to a first graph (0058, 0062, and 0065 provides for storing the produced common NDSI format in management system database 128, wherein the common NDSI format corresponds to a topology generated by a management system application), for subsequent use in message querying, message comparison, message anomaly detection, or message discrepancy detection (0058 and 0062 provides for wherein the produced common NDSI format is for subsequent use in message querying). 	Duda doesn’t explicitly disclose wherein the first translated message, in the CND model format, comprises a first graph further comprising nodes, edges, and properties that identify and inter-relate multiple configuration parameters of the first network element. 	Whipple, in a similar field of endeavor, discloses wherein a first translated message, in a CND model format, comprises a first graph further comprising nodes, edges, and properties that identify and inter-relate multiple configuration parameters of a first network element (col. 10 lines 26-49 and col. 11 lines 41-54 provides for wherein a reformatted configuration, in a normalized device representation format, comprises a topology graph further comprising nodes, links, and details/properties that identify and inter-relate multiple policies/configuration parameters of a device). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Whipple for transforming data from a vendor specific format to a neutral form. The transformed data representations of Whipple, when implemented with the management of the Duda 
Regarding Claim 2, the Duda/Whipple system discloses the method of claim 1, further comprising:  	receiving, by the network device, a second configuration management message from a second network element (Duda, FIG. 1A, 0045, and 0048 provides for receiving, by management system 104, network device state information/NDSI from a second network device 106 B), wherein the second configuration management message has a second data format (Duda, 0023-0024, 0056, and 0064 provides for wherein the NDSI has a Vendor B-specific format);  	translating, by the network device, the second configuration management message from the second data format to the CND model format to produce a second translated message (Duda, FIG. 1B, 0056, and 0058 provides for translating, by translator 126 of the management system 104, NDSI from the Vendor B-specific format to produce a common NDSI format), wherein the second translated message, in the CND model format, comprises a second graph further comprising nodes, edges, and properties that identify and inter-relate multiple configuration parameters of the second (Whipple, col. 10 lines 26-49 and col. 11 lines 41-54 provides for wherein a reformatted configuration from a second device serving as a node, in a normalized device representation format, comprises a topology graph further comprising nodes, links, and details/properties that identify and inter-relate multiple policies/configuration parameters of the second device), wherein the second graph is different than the first graph (Whipple, col. 16 lines 10-31 discloses wherein a second topological snapshot is different from a first topological snapshot); and  	storing the second translated message in a second data structure, that corresponds to the second graph (Duda, 0058, 0062, and 0065 provides for storing the produced common NDSI format in management system database 128, wherein the common NDSI format corresponds to a topology generated by a management system application), for subsequent use in message querying, message comparison, message anomaly detection, or message discrepancy detection (Duda, 0058 and 0062 provides for wherein the produced common NDSI format is for subsequent use in message querying). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Whipple for transforming data from a vendor specific format to a neutral form. The transformed data representations of Whipple, when implemented with the management of the Duda system, will allow one of ordinary skill in the art to analyze the performance of a network by reviewing the topology of a network graph. One of ordinary skill in the art would be motivated to utilize the transformed data representations of Whipple with the management of the Duda system in order to monitor errors and inefficiencies within a 
Regarding Claim 3, the Duda/Whipple system discloses the method of claim 1, further comprising:  	receiving a plurality of configuration management messages from a plurality of different network elements (Duda, FIG. 1A, 0045, and 0048 provides for receiving, by management system 104, network device state information/NDSI from a plurality of network devices 106 N), wherein a first portion of the plurality of configuration management messages has a different data format than a second portion of the plurality of configuration management messages (Duda, 0023-0024, 0056, and 0064 provides for wherein the NDSI has a Vendor N-specific format); 	translating, by the network device, the plurality of configuration management messages to the CND model format to produce a translated plurality of configuration management messages (Duda, FIG. 1B, 0056, and 0058 provides for translating, by translator 126 of the management system 104, NDSI from the Vendor N-specific format to produce a common NDSI format), wherein the translated plurality of configuration management messages each comprises a different graph further comprising nodes, edges, and properties that identify and inter-relate multiple configuration parameters of a respective one of the plurality of different network elements (Whipple, col. 10 lines 26-49 and col. 11 lines 41-54 provides for wherein a reformatted configuration from multiples devices serving as nodes, in a normalized device representation format, comprises a topology graph further comprising nodes, links, and details/properties that identify and inter-relate multiple policies/configuration parameters of the respective device); and  	storing the translated plurality of configuration management messages in a plurality of data structures, that each corresponds to a respective different graph (Whipple, col. 16 lines 10-31 discloses wherein topological snapshots are different from other topological snapshots), for subsequent use in message querying, message comparison, message anomaly detection, or message discrepancy detection (Duda, 0058 and 0062 provides for wherein the produced common NDSI format is for subsequent use in message querying)
Regarding Claim 7, the Duda/Whipple system discloses the method of claim 2, wherein the first and second network elements are associated with the transport of data across a network (Duda, FIG. 1A and 0032 provides for wherein the network devices are associated with transporting packets across network 114).
Regarding Claim 8, the Duda/Whipple system discloses the method of claim 2, wherein each of the first and second network elements comprises one of a router (Duda, 0032 provides for network devices 106A-D from domains 102A-102N are routers), a bridge, a gateway, an optical switch, or a data switching element.
Regarding Claim 9, the Duda/Whipple system discloses the method of claim 2, further comprising:  	forwarding, by the network device, the first translated message to a first destination (Duda, 0047-0048 and 0058 provides for exporting/forwarding, by management system 104, the NDSI in a common NDSI format to another management system/a first destination); and  	forwarding, by the network device, the second translated message to a second destination (Duda, 0047-0048, 0087, and 0090 provides for exporting/forwarding, by management system 104, the imported NDSI in the common NDSI format to a selected target management system/a second destination).
Regarding Claim 10, similar rejection where the method of claim 1 teaches the network device of claim 10.
Regarding Claim 11
Regarding Claim 12, similar rejection where the method of claim 3 teaches the network device of claim 12.
Regarding Claim 16, similar rejection where the method of claim 8 teaches the network device of claim 16.
Regarding Claim 17, similar rejection where the method of claim 9 teaches the network device of claim 17.
Regarding Claim 18, similar rejection where the method of claim 1 teaches the non-transitory storage medium of claim 18.
Regarding Claim 19, similar rejection where the method of claim 2 teaches the non-transitory storage medium of claim 19.
Regarding Claim 20, similar rejection where the method of claim 3 teaches the non-transitory storage medium of claim 20.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Duda/Whipple system as applied to claims 3 and 12 above, and further in view of US PGPUB 2017/0235785 A1 to Feltham et al.
Regarding Claim 4, the Duda/Whipple system discloses the method of claim 3, further comprising:  	receiving, by the network device, a query from a client device (Duda, 0031 and 0045 receiving, by management system 104A, initiation/facilitation messages/query from client device 108);  	performing, by the network device, a search to identify stored configuration management messages that match the query (Duda, 0048 and 0062 provides for performing, by management system 104A, an obtain/a search of commonly formatted NDSI modelled in database 128 to identify stored NDSI). 	The Duda/Whipple system doesn’t explicitly disclose wherein the search comprises a search of the first data structure and the plurality of data structures to identify stored configuration management messages that match the query; and sending the matching configuration management messages to the querying client device. 	Feltham, in a similar field of endeavor, discloses wherein the search comprises a search of the first data structure and the plurality of data structures to identify stored configuration management messages that match the query (0040, 0043, and 0047-0048 provides for a search of database 214 and its plurality of index tables to identify/retrieve stored stream data representing incremental changes, i.e. configuration management messages, that match a query); and  	sending the matching configuration management messages to a querying client device (0040, 0047-0048, and 0068 provides for presenting the view/sending the matched stream data representing incremental changes, i.e. configuration management messages, to the web interface/client device of a querying user). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Feltham for presenting the results of a database search to a requesting user. The views presentation of Feltham, when implemented with the management system of the Duda/Whipple system, will allow one of ordinary skill in the art to visually present the details of a network. One of ordinary skill in the art would be motivated to utilize the views presentation of Feltham with the management system of the Duda/Whipple 
Regarding Claim 13, similar rejection where the method of claim 4 teaches the network device of claim 13.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Duda/Whipple system as applied to claims 3 and 12 above, and further in view of US PGPUB 2020/0412810 A1 to Knight et al.
Regarding Claim 5, the Duda/Whipple system discloses the method of claim 3, further comprising:  	identifying, by the network device, one or more network elements (Duda, 0045 provides for identifying, by management system 104, network devices 106);  	performing, by the network device, a search of the first data structure and the plurality of data structures (Whipple, col. 16 lines 10-31 discloses wherein topological snapshots are different from other topological snapshots) to locate stored configuration management messages associated with the one or more network elements (Duda, 0048 and 0062 provides for performing, by management system 104A, an obtain/a search of commonly formatted NDSI modelled in database 128 to identify/locate stored NDSI associated with network devices 106). 	One of ordinary skill in the art before the effectively filed date of the claimed (0057 provides for a time series database may be configured with artificial intelligence and machine learning for anomaly detection); 	analyzing, by a network device, located configuration management messages to identify at least one anomaly associated with at least one of the one or more network elements (0030, 0034, and 0057 provides for analyzing, by Intelligent Building Edge Application Server 140, located device data/configuration management messages to identify at least one anomaly associated with devices 110 a-h); and  	generating an anomaly report that describes the identified at least one anomaly (0057 provides for generating an alert/an anomaly report that triggers an action based on the anomaly, i.e. describes the identified at least one anomaly). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Knight for anomaly detection. The anomaly detection of Knight, when implemented with the management system of the Duda/Whipple system, will allow one of ordinary skill in the art to respond to preset parameters and thresholds based on observed patterns in data. One of ordinary skill in the art would be motivated to utilize the anomaly detection of Knight with the management system of the Duda/Whipple system in order for a user to trigger an action to an abnormal incident in real-time. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the anomaly detection of Knight with the management system of the Duda/Whipple system for the desirable purpose of utilizing artificial intelligence to identify anomalies of a database in real-time.
Regarding Claim 14, similar rejection where the method of claim 5 teaches the network device of claim 14.

Claims 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over the Duda/Whipple system as applied to claims 3 and 12 above, and further in view of US PGPUB 2018/0367402 A1 to Harneja et al.
Regarding Claim 6, the Duda/Whipple system discloses the method of claim 3. 	The Duda/Whipple system doesn’t explicitly disclose identifying, by the network device, a System of Record (SOR) that stores configuration management messages having the first data format; performing, by the network device, a comparison of translated configuration management messages, stored in the first data structure and the plurality of data structures with configuration management messages in the first data format currently stored in the SOR; identifying differences between the configuration management messages stored in the SOR and the first data structure and the plurality of data structures; and correcting configuration management message data stored in the SOR or the first data structure or the plurality of data structures based on the identified differences. 	Harneja, in a similar field of endeavor, discloses identifying, by a network device, a System of Record (SOR) that stores configuration management messages having a first data format (0165, 0168, 0229, and 0267 provides for polling/identifying, by Assurance Appliance 300, a global logical model L_model 270A/622 that stores  configurations/configuration management messages having a program format);  	performing, by the network device, a comparison of translated configuration management messages, stored in a first data structure and a plurality of data structures with configuration management messages in the first data format currently stored in the SOR (0168, 0268, and 0279-0280 provides for performing, by checker 620 of Assurance Appliance 300, an L-to-C model check/comparison of translated configurations stored in a common format, i.e. a first data structure, and a specific Ci_Model, i.e. a plurality of data structures, with configurations/configuration management messages in the native format currently re-generated from the global logical model 622/SOR, i.e. currently stored in the SOR the SOR);  	identifying differences between the configuration management messages stored in the SOR and the first data structure and the plurality of data structures (0279-0280 provides for identifying mismatches/differences between the configurations of the re-generated Ci_Model and the specific Ci_Model); and 	correcting configuration management message data stored in the SOR or the first data structure or the plurality of data structures based on the identified differences (0279-0280 provides for correcting/updating the outdated common format, the native format of the Ci_Model, based on the identified mismatch)
Regarding Claim 15, similar rejection where the method of claim 6 teaches the network device of claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2020/0326924 A1 to A et al discloses converting intent into a unified graph model.
US PGPUB 2020/0257731 A1 to Srinivas et al discloses building a knowledge graph of nodes and links.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459